DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

    ELENA WHITBY a/k/a JENNIFER ROSS, JAMES CRYSTAL
  HOLDINGS, INC., JAMES CRYSTAL LICENSES, LLC, and JAMES
                CRYSTAL ENTERPRISES, LLC,
                         Appellants,

                                       v.

                    CBS RADIO STATIONS, INC, f/k/a
               INFINITY RADIO, INC., a Delaware corporation,
                                Appellee.

                                No. 4D17-1717

                                [April 26, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward L. Artau, Judge; L.T. Case No. 50-2000-CA-
009360-XX0 CAF.

  Robert G. Haile, Jr. of Haile, Shaw & Pfaffenberger, P.A., North Palm
Beach, for appellants.

  Alan Rosenthal and Natalie J. Carlos of Carlton Fields, Miami, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                            *          *           *

  Not final until disposition of timely filed motion for rehearing.